DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment on 12/29/2020.
Previous rejections under 35 USC § 103 have been withdrawn as necessitated by applicant’s arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulus et a;. (US 20180300400),	in view of JP2011221728 (as provided on the IDS) (hereinafter Sato)

In regards to claims (1, 5 and 6), Paulus teaches  a summary generating apparatus generating a summary of text, comprising: a word vector converting means for vectorizing each word of the text by a predetermined method, thereby converting the text to a word vector sequence (see FIG 5, 7, 9 and at least para 39-41; vectorising words); a summarizing means implemented by a neural network performing sequence-to- sequence type conversion, trained beforehand by machine learning such that (see FIG 5, 7, 9 and at least para 37-41, 50-55, 68 and claim 3; generates summary using model. Using sequence to sequence rnns).
Paulus doesn’t specifically mention a text storage device storing the text with information indicating a portion to be focused on in the text; and adding an element indicating whether or not the word is the portion to be focused on to the vector
Sato teaches a text storage device storing the text with information indicating a portion to be focused on in the text; and adding an element indicating whether or not the word is the portion to be focused on to the vector (document analysis where text is processed, the words are vectored and it is determine which of the words are of focus “effect”. Also, storing the words that are determined to be of focus [see para 74-78]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use similar technique as the ones used by Sato which analyses text and determines and sores important words to focus on and apply those concepts to modify Paulus, since both inventions are on the same field of endeavor and  it provides means to determine and generate content determine to be of importance in order to improve the generated summary of Paulus.

In regards to claim 2, Paulus doesn’t specifically mentions, wherein the text storage device is capable of storing, together with the text, information indicating a plurality of the portions to be focused on of the text.
Sato teaches wherein the text storage device is capable of storing, together with the text, information indicating a plurality of the portions to be focused on of the text [see para 75-78].


In regards to claim 3, Paulus teaches wherein the neural network is a recurrent neural network (see para 2, 37, recurrent neural network)

In regards to claim 4, Paulus teaches wherein the neural network is LSTM (see para 38-40 implemented with LSTM).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection. See rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIO M VELEZ-LOPEZ/Examiner, Art Unit 2144             

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144